  
   
 
  

Case 1:12-cv-01466-ALC Document 58 Filed 08/26/19 Page Lo
RIC
cere

AUG 26 eaig

    
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee a ee ee ee ee eee eee x
[SEALED]
12 Civ. 1466 (ALC)
Plaintiffs,
-against- : UNDER SEAL
[SEALED], luspespny =
Defendants. : | |
cnet manent er x |
5 RS
[ ORDER

Upon consideration of the letter application, dated August 13, 2015, submitted by
counsel for the City of New York (the “City”), it is hereby ORDERED that:

l. The application is GRANTED.

2: The City shall notify the Court whether it intends to supersede or intervene
in this action no later than November 13, 2015. If the City decides to supersede or intervene in
this action, its superseding complaint or motion to intervene shall be filed no later than
November 13, 2015.

33 The seal imposed by this Court on the file in this action, by an Order dated
March 1, 2012, is hereby extended, and all filings in this case shall remain under seal until
further order of this Court, except to the extent that the Court has partially lifted the seal to
permit certain disclosures.

[This space is intentionally left blank. ]

 
Case 1:12-cv-01466-ALC Document 58 Filed 08/26/19 Page 2 of 2

4, The City shall serve a copy of this Order upon the Relator, the State of

New York, and the United States within ten (10) business days of its receipt of this Order.

New York, New York
August |, 2015
SO ORDERED:

[Ard 7 C9

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
